DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2017/0194280) (Please note the corresponding Japanese Publication JP6002337, see reference to PCT/JP2015/076487, was published on 10-5-2016) in view of Kanou (US 2014/0010705).
[claim 1]  Oda discloses a bonding wire for a semiconductor device [Abstract], the bonding wire comprising: a Cu alloy core material [0013]; and a Pd coating layer formed on a surface of the Cu alloy core material [0013], wherein the bonding wire contains at least one of first alloy element group and Pd [0032], and the first alloy element group is one or more elements selected from the group consisting of Ni, Rh, and Ir [0032], wherein a total content of the first alloy element group and Pd is 0.03 to 2% by mass [0032][0034], a content of the first alloy element group is a content of the first alloy element group in an entirety of 
Yamada discloses a copper bonding wire for a semiconductor device (abstract) wherein the bonding wire may include one or more of Cr, Sb, La, As, Sn, Rh, Pt and Mg [0085].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made the the one or more element include either Cr, Sb, and/or Rh instead of Pt or Mg since it has been held that simple substitution of one known element (Cr, Sb, La, As, Sn and/or Rh) for another (Pt or Mg) to obtain predictable results (materials for a functioning bonding wire) is obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

With this modification Oda discloses:
[claim 2] The bonding wire for a semiconductor device according to claim 1, wherein a thickness of the Pd coating layer is 0.015 to 0.150 pm [0024].
[claim 3] The bonding wire for a semiconductor device according to claim 1, further comprising an alloy skin layer containing Au and Pd on the Pd coating layer [0028].
[claim 4] The bonding wire for a semiconductor device according to claim 3, wherein a thickness of the alloy skin layer containing Au and Pd is 0.050 um or less [0028].
[claim 5] The bonding wire for a semiconductor device according to claim 1, wherein the bonding wire further contains 0.03 to 3% by mass in total of one or more elements selected from Al, Ga, Ge and In [0013][0016].
[claim 6] The bonding wire for a semiconductor device according to claim 1, wherein the bonding wire further contains 0.1 to 1000 ppm by mass in total of one or more elements selected from As, Te, Sn, Bi and Se, where at least one of the following conditions: (a) when Sn is present, a content of Sn is 10 ppm or less; and (b) when Bi is present, a content of Bi is 1 ppm or less is satisfied (see modification)
 [claim 7]  The bonding wire for a semiconductor device according to claim 1, wherein the bonding wire further contains 0.1 to 200 ppm by mass in total of one or more elements selected from B, P and La (either B or P is present see Table 1).
[claim 8] The bonding wire for a semiconductor device according to claim 1, wherein Cu is present at an outermost surface of the bonding wire [0023][0029].
[claim 9] The bonding wire for a semiconductor device according to claim 2, further comprising an alloy skin layer containing Au and Pd on the Pd coating layer [0028].
[claim 10] The bonding wire for a semiconductor device according to claim 1, wherein the first alloy element group contains Rh (upon modification, see [0085] of Lanou).
[claim 11] The bonding wire for a semiconductor device according to claim 5, wherein the bonding wire further contains 0.03 to 3% by mass in total of one or more elements selected from Al and In [0032][0034].
[claim 12] The bonding wire for a semiconductor device according to claim 1, wherein the bonding wire contains 0.002 to 3% by mass in total of one or more elements selected from Li, Sb, Fe, Cr, Co, Zn, Ca, Sc and Y (upon modification, see [0085] of Kanou).
[claim 13] The bonding wire for a semiconductor device according to claim 7, wherein the bonding wire further contains 0.1 to 200 ppm by mass in total of La (upon modification, see [0085] of Kanou).

Response to Arguments
Applicant’s arguments with have been considered but are moot because the new grounds of rejection does not rely on any previous interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMAR MOVVA/Primary Examiner, Art Unit 2898